Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 10/10/2021.
	Claims 2, 3, 13, and 14 are cancelled.
	Claims 1, 4, 11, 12, and 15 are amended.
	Claims 1, 4-12, and 15-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues on pg. 9 of Applicant Arguments/Remarks Made in an Amendment filed 10/10/2021 that Anderson fails to teach, “determining a current phase associated with the trip of the user based at least on the log information, the user’s location information, and the order information that includes purchases made by the user in the application”.
Response to Argument 1, the examiner respectfully disagrees. Andersen teaches in para. [0152, 0167] that the productivity app may be configured to detect a user selecting and checking off an item in the task list and, in response, determining a location of a retail store or other location associated with the completed task, and setting the user's location in the app to match the determined location… the app may be configured to obtain data relating to past purchases to determine likely current or future 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160003637 “Andersen”..

Claim 1:
Andersen teaches a computer-implemented method for displaying an application interface, comprising: 
collecting information of a user's activities with respect to an application and associated with a trip of the user (i.e. para. [0152], “the productivity app may be configured to retrieve a task list and determine that the task list only contains tasks relating to purchasing; therefore, the user is likely to visit one or more retail store locations in the future and the productivity app may be configured to create and suggest a route or trip to one or more of the locations”), wherein the collected information of the user's activities includes log information that includes application operations performed by the user in the application (i.e. para. [0152], and, in response, determining a location of a retail store or other location associated with the completed task, and setting the user's location in the app to match the determined location), user's location information (i.e. para. [0152], Thus, completing a task in a task list can inform the app about where the user is currently located), and order information that includes purchases made by the user in the application (i.e. para. [0167], “the app may be configured to obtain data relating to past purchases to determine likely current or future locations of the user”, wherein purchases made by the user in the application  is equivalent to when a user marks off a purchased item from a task list which the application then determines the current location and future task list item locations): 
determining a current phase associated with the trip of the user based at least on the log information, the user's location information, and the order information (i.e. para. [0152], “the productivity app may be configured to detect a user selecting and checking off an item in the task list and, in response, determining a location of a retail store or other location associated with the completed task, and setting the user's location in the app to match the determined location. Thus, completing a task in a task list can inform the app about where the user is currently locate”, wherein a current phase is equivalent to a user being at a current store location where a task item was completed with the application about to suggest future route or trips to other task list item locations, log information is equivalent to a user’s previously created task list, location information is equivalent to a current location of a completed task list item, and order information is equivalent to the task list items order of being checked off by a user);	 determining interface configuration information corresponding to [a] current phase for configuring a scenario-based interface of an application (i.e. para. [0045], “the trip planner unit may be configured to request or obtain current location data from the user's mobile computing device to verify that the user is actually at or near the known location of a current event that is prior to the next event for which a route is to be calculated”, wherein it is determined that a notification is to be sent to a user’s home screen with a suggestion for a next retail store location for a task list item after a current location has been determined) ;	 and sending the determined interface configuration information to a client of the user for the client to display the scenario-based interface of the application to the user according to the determined interface configuration information (i.e. para. [0179], In response, the app may generate and send notifications that announce the next arrival times for trains, buses, or other transit vehicles to the current location).  
While Andersen teaches determining a current phase associated with the trip of the user based at least on the log information, the user's location information, and the order information and further teaches determining interface configuration information corresponding a current phase for configuring a scenario-based interface of an application, it is not immediately clear whether these are from the same embodiment. Therefore for the sake of compact prosecution, the examiner will show that even if they were from different embodiments the examiner finds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ability of Andersen to determining interface configuration information corresponding to current phase for configuring a scenario-based interface of an application based on a current phase via location with the teachings in [0152] determining a current phase associated with the trip of the user based at least on the log information, the user's location information, and the order information as discussed above. One would have been motivated to do so and would have had a reasonable expectation of success to create a more seamless trip planning experience for a user.  

Claim 4: Andersen teaches the computer-implemented method according to claim 1, 
wherein the analyzing the collected information to determine the current phase associated with the trip of the user comprises: identifying travel state information of the user according to the collected information (i.e. para. [0158], location data for a current location of the user's mobile computing device indicates that the user is at a particular brand of coffee shop);	 comparing the travel state information with a set of preset phases (i.e. para. [0152], it is noted that “the productivity app is configured to obtain and use data in a user's "Things to Do" list or task list for purposes of creating and sending notifications”, wherein a “coffee shop” may be one of many calendar items on a user’s task list) to determine whether the travel state information matches a phase comprised in the set of preset phases (i.e. para. [0158], “the user's calendar contains an event or meeting that includes "coffee shop"”);	 and in response to determining that the travel state information matches a phase comprised in the set of phases (i.e. para. [0158], the productivity app is configured to use location data of an arrival point and match the arrival point to determine a more specific location value for the arrival point), determining the matched phase to be the current phase associated with the trip of the user (i.e. para. [0158], the productivity app can determine that the event refers to the brand of coffee shop associated with the current location).  

Claim 5: Andersen teaches the computer-implemented method according to claim 4, 
wherein, in response to determining that the travel state information does not match any phase comprised in the set of phases (i.e. para. [0208], 15 minutes into the trip, the app ceases to receive location updates from the mobile computing device due to a loss of connectivity), sending an instruction of displaying a default interface of the application to the client, causing the application at the client to display the default interface according to the instruction (i.e. para. [0208], “app may determine that the velocity is likely to continue to the end of the trip while decreasing slightly, and based on that estimated velocity, the app may compute a travel distance and location along the route at which the user is expected to be actually located”, wherein the default interface is equivalent to displaying the system selected arrival time).  

Claim 6: Andersen teaches the computer-implemented method according to claim 4, 
wherein the identifying travel state information of the user according to the collected information comprises: comparing the number of times of executing an operation related to the trip by the user on the application with a threshold value (i.e. para. [0160], the productivity app is configured to use the user's behavior history to improve the completion of locations… record a completion based on data indicating that the user has repeatedly visited the same location;	 and in response to that the number of times of executing the operation related to the trip by the user on the application exceeds the threshold value, identifying information of the operation as the travel state information of the user (i.e. para. [0161], if the user can travel from home to work using any of three (3) routes of similar distance, and the user is observed always to use a first particular route from home to work, based upon location data, then the app may store the first particular route as a preferred route)..  

Claim 7: Andersen teaches the computer-implemented method according to claim 1, 

pre-setting (i.e. para. [0137], Fig. 13, The travel time changes if the user chooses a different mode of transit) a plurality of phases of a trip (i.e. para. [0137], Fig. 13, it is noted that a plurality of phases in equivalent to the plurality of calendar appointments “Pitch” and “Investor Demos” in Fig. 13);	 setting corresponding interface configuration information of the application for each of the plurality of phases (i.e. para. [0137], Fig. 13, The user also has selected or browsed to the 10:00 AM meeting, causing automatic display of the radial menu, which indicates that …if the Public Transit mode is used, estimated travel time is 71 minutes);	 establishing a matching relationship between the each of the plurality of phases and the corresponding interface configuration information of the application (i.e. para. [0142], “FIG. 15, in an embodiment, a custom display of a homeslice may include a linearized graphical depiction of public transit routes with icons and text indicating public transit line identifiers”, wherein the display of public transit matches a user selecting the Public Transit mode in Fig. 13);	 and determining, based on the matching relationship, interface configuration information of the application matching the current phase to be the interface configuration information corresponding to the current phase (i.e. para. [0177], the app may be configured to determine a current location of the user's mobile computing device, to compare the current location to a destination associated with a bus stop, station stop, or other exit point for a public transit route that the user is using, and to display a time or countdown to inform the user that the stop is approaching).  

Claim 8: Andersen teaches the computer-implemented method according to claim 7, 
wherein the interface configuration information comprises interface display configuration information for providing a basis for interface information displayed on the scenario-based interface and interface function configuration information for providing a basis for functional modules that the scenario-based interface has (i.e. para. [0177], the productivity app is configured to create and send notifications that provide reminders, time values, or countdown values to inform a user when to exit a public transit vehicle).  

Claim 9: Andersen teaches the computer-implemented method according to claim 7, 
wherein the establishing a matching relationship between the each of the plurality of phases and the corresponding interface configuration information of the application comprises: establishing the matching relationship between the each of the plurality of phases (i.e. para. [0136], a custom display of a homeslice that includes a linearized graphical depiction of a driving route choice with icons and text indicating traffic incidents, time to the destination compared to other choices, and departure time, and includes a travel time indicator that displays travel time for getting to an event, linked to the event on the calendar) and the corresponding interface configuration information by means of a scenario calling engine (i.e. para. [0120], the use of homeslices for display of messages and other information in the user interface of the client computing device);	 and the determining, based on the matching relationship (i.e. para. [0136], homeslice that includes a linearized graphical depiction… to an event, linked to the event on the calendar), interface configuration information of the application matching the current phase to be the interface configuration information corresponding to the current phase comprises: using the scenario calling engine to obtain the matching relationship between the each of the plurality of phases and the corresponding interface configuration information of the application (i.e. para. [0127], when the homeslice relates to a meeting, the map is automatically generated based upon known origin and destination points, and mini directions are automatically generated and displayed in the expanded view);	 and determining, according to the matching relationship, interface configuration information of the application matching the current phase (i.e. para. [0042], The trip planner unit is configured to instantiate trip objects based upon the current location of an end user and a destination).  

Claim 10: Andersen teaches the computer-implemented method according to claim 7, 
wherein the plurality of pre-set phases of a trip comprises: 
before the trip, during the trip, or after the trip (i.e. para. [0213], Time to get to an embarkation point; (2) the actual in-transit time; and (3) the time to leave a disembarkation point);	 and each of the plurality of pre-set phases of the trip comprises a plurality of sub-phases (i.e. para. [0226], “A person may need time to get to the transit embarkation point. Also, the person may not always want to arrive just as the bus or train arrives--there is some wait time at the beginning of the trip, as well as at each transfer point”, wherein time to get to and leave a point includes the multiple stages of walking and waiting. Para. [0226], the phase of actual in-transit time includes sub-phases of delays that stem from, “traffic incidents or other in-transit delays”).  

Claim 11:
Andersen teaches a computer-implemented method for displaying an application interface, comprising: 
collecting information of a user's activities with respect to an application and associated with a trip of the user (i.e. para. [0152], “the productivity app may be configured to retrieve a task list and determine that the task list only contains tasks relating to purchasing; therefore, the user is likely to visit one or more retail store locations in the future and the productivity app may be configured to create and suggest a route or trip to one or more of the locations”), wherein the collected information of the user's activities includes log information that includes application operations performed by the user in the application (i.e. para. [0152], and, in response, determining a location of a retail store or other location associated with the completed task, and setting the user's location in the app to match the determined location), user's location information (i.e. para. [0152], Thus, completing a task in a task list can inform the app about where the user is currently located), and order information that includes purchases made by the user in the application (i.e. para. [0167], “the app may be configured to obtain data relating to past purchases to determine likely current or future locations of the user”, wherein purchases made by the user in the application  is equivalent to when a user marks off a purchased item from a task list which the application then determines the current location and future retail store locations for task list item);	 analyzing the collected information to determine a current phase associated with the trip of the user based at least on the log information, the user's location information, and the order information (i.e. para. [0152], “the productivity app may be configured to detect a user selecting and checking off an item in the task list and, in response, determining a location of a retail store or other location associated with the completed task, and setting the user's location in the app to match the determined location. Thus, completing a task in a task list can inform the app about where the user is currently locate”, wherein a current phase is equivalent to a user being at a current store location where a task item was completed with the application about to suggest future route or trips to other task list item locations, log information is equivalent to a user’s previously created task list, location information is equivalent to a current location of a completed task list item, and order information is equivalent to the task list items order of being checked off by a user);	 determining interface configuration information corresponding to (i.e. para. [0045], “the trip planner unit may be configured to request or obtain current location data from the user's mobile computing device to verify that the user is actually at or near the known location of a current event that is prior to the next event for which a route is to be calculated”, wherein it is determined that a notification is to be sent to a user’s home screen with a suggestion for a next retail store location for a task list item after a current location has been determined);	 and displaying, according to the determined interface configuration information, the scenario- based interface of the application (i.e. para. [0179], In response, the app may generate and send notifications that announce the next arrival times for trains, buses, or other transit vehicles to the current location).  
While Andersen teaches determining a current phase associated with the trip of the user based at least on the log information, the user's location information, and the order information and further teaches determining interface configuration information corresponding a current phase for configuring a scenario-based interface of an application, it is not immediately clear whether these are from the same embodiment. Therefore for the sake of compact prosecution, the examiner will show that even if they were from different embodiments the examiner finds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ability of Andersen to determining interface configuration information corresponding to current phase for configuring a scenario-based interface of an application based on a current phase via location with the teachings in [0152] determining a current phase associated with the trip of the user based at least on the log information, the user's location information, and the order information as discussed above. One would have been motivated to do so and would have had a reasonable expectation of success to create a more seamless trip planning experience for a user.  

Claim 12:
Claim 12 is the apparatus claim reciting similar limitations to Claim 1 and is rejected for similar reasons.

Claim 15:
Claim 15 is the apparatus claim reciting similar limitations to Claim 4 and is rejected for similar reasons.

Claim 16:
Claim 16 is the apparatus claim reciting similar limitations to Claim 5 and is rejected for similar reasons.

Claim 17:
Claim 17 is the apparatus claim reciting similar limitations to Claim 6 and is rejected for similar reasons.

Claim 18:
Claim 18 is the apparatus claim reciting similar limitations to Claim 7 and is rejected for similar reasons.

Claim 19:


Claim 20:
Claim 20 is the apparatus claim reciting similar limitations to Claim 9 and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication NO. 2017/0318425 “Dai”, Fig. 1, para. [0041-0044] teaches to detect, based on the location service of the first application, real-time information of the user when the user moves along a route indicated by the route indication information, and report the real-time information to a server, to obtain push information that is obtained through comprehensive determining based on at least one combination of location information, time information, user behavior information, historically collected information, and POI information.
U.S. Patent Application Publication NO. 2016/0292594 “Narayan”, teaches in para. [0034-0035], RTR system 150 identifies suitable recommendations for the current stage based on activities of the passenger in prior stages of the current journey. As described below in examples, the activities cover both passenger provided inputs to digital systems of the airline and also electronic transactions of the passengers (e.g., purchase at a hotel at the airport) with digital systems of vendors.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171